Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 04/27/2022, have been entered and made of record.

Claims 1 – 19 are pending with claims 1-18 being amended, and claim 19 being newly added.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 04/27/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). See the rejection notes below for remarks of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 10, 13-14, 17 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (“Aizawa”) [U.S Patent Application Pub. 2018/0288394 A1] in view of Bumgarner et al. (“Bumgarner”) [US 2020/0128292 A1]

Regarding claim 1, Aizawa meets the claim limitations as follows (emphasis added): 
An image processing apparatus comprising [Fig. 1: Image Processing System ‘10’]: 
at least one processor or circuit configured (e.g. ASIC, CPU, MPU or so on) [Fig. 1A, 1C; para. 0080, 0084] to function as:

a first obtaining unit (i.e. ‘A virtual camera 107’) [Fig. 1B; para. 0029, 0033] configured to obtain data on a virtual viewpoint image [Fig. 1-2: Back-End Server ‘104’ and Viewpoint Designation Device ‘105’; para. 0023-0024, 0029: ‘to specify a virtual viewpoint related to generation of a virtual image’], the virtual viewpoint image being generated based on image data on captured images captured by a plurality of image capturing apparatuses from different directions (i.e. ‘cameras in different angels and viewpoint information’) [Fig. 1B: ‘the virtual camera 107’; para. 0029, 0033. Note: Fig. 7,  para. 0005: disclose ‘a virtual viewpoint images based on captured images obtained by a plurality of cameras in different angels and viewpoint information’];

a second obtaining unit (i.e. ‘advertisement determining unit ‘208’) [Fig. 2] configured to obtain information indicating a timing (i.e. ‘set different timings as a timing a scene’ by ‘204’) [Fig. 2, 4: ‘an example of scene settings’; Fig. 7: ‘Activate virtual advertisement’ S704; Note: Fig. 7, 9A to 9F are ‘examples of a virtual viewpoint image to which a virtual advertisement is inserted’ at ‘scene changed’; para. 0068] at which a displayed content captured by at least one of the plurality of image capturing apparatuses [Fig. 2, 4; para. 0024: a display unit of the terminal device ‘106’] changes; and

a control unit (i.e. ‘Terminal Device 106') [Fig. 2; para 0060] configured to perform control to cause a display unit to display (i.e. ‘a virtual object inserted’ for display) [para. 0053] the virtual viewpoint image having a virtual object inserted [Note: Fig. 7, 9A to 9F are ‘examples of a virtual viewpoint image to which a virtual advertisement is inserted’; para. 0068], the virtual object being an object that is not contained in the captured images [Fig. 9A to 9F], wherein based on the information, the control unit controls how the virtual content is displayed in the virtual viewpoint image [Fig. 7, 9A-9F] on the display unit. 
Aizawa does not disclose explicitly the following claim limitations (emphasis added):
a second obtaining unit configured to obtain information indicating a timing at which a displayed content captured by at least one of the plurality of image capturing apparatuses changes;
However in the same field of endeavor Bumgarner discloses the deficient claim as follows: 
a second obtaining unit configured to obtain information indicating a timing (i.e. start and end of the series of advertisements or ‘time attributes’) [Fig. 2, 5; para. 0029, 0032, 0041, 0045; Fig. 10: Send notifications out when timestamps are reached ‘1004’] at which a displayed content captured by at least one of the plurality of image capturing apparatuses changes.
Aizawa and Bumgarner are combinable because they are from the same field of digital distribution.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa and Bumgarner as motivation to include insert virtual advertisements as time-based events so as to synchronize the advertisements with video stream. 


Regarding claim 2, Aizawa and Bumgarner meets the claim limitations as follows: 
The image processing apparatus according to claim 1, wherein the control unit performs control such that the virtual object is displayed in synchronization with the displayed content [Aizawa: Fig. 9B, 9C: virtual advertisement 301c, 301a in sync with the display content (image data); Bumgarner: Fig. 1-12: “advertisement insert” or “overlay”].


Regarding claim 3, Aizawa meets the claim limitations as follows: 
Aizawa does not disclose explicitly the following claim limitations (emphasis added):
The image processing apparatus according to claim 2, wherein the control unit changes the virtual object displayed, at the same timing as timing at which the content displayed content is changed.
However in the same field of endeavor Bumgarner discloses the deficient claim as follows: 
wherein the control unit changes the virtual object displayed, at the same timing as timing at which the displayed content is changed [Fig. 2, 3: Adverstisement inserted between video segments].
Aizawa and Bumgarner are combinable because they are from the same field of digital distribution.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa and Bumgarner as motivation to include insert virtual advertisements as time-based events so as to synchronize the advertisements with video stream. 


Regarding claim 4, Aizawa meets the claim limitations as follows: 
Aizawa does not disclose explicitly the following claim limitations (emphasis added):
The image processing apparatus according to claim 2, wherein the information includes information on a content to be displayed on a display device captured by at least one of the plurality of image capturing apparatuses, and the control unit causes a virtual object which is the same as the displayed content on the display device at the same timing (i.e. synchronization with the content displayed) [See rejection of claim 2] as the timing at which the content is displayed on the display device.
However in the same field of endeavor Bumgarner discloses the deficient claim as follows: 
wherein the information includes information on a content to be displayed on a display device (i.e. start and end of the series of advertisements or time attributes) [Fig. 2; para. 0029, 0032, 0041; Fig. 10: Send notifications out when timestamps are reached ‘1004’] captured by at least one of the plurality of image capturing apparatuses, and the control unit causes a virtual object which is the same as the displayed content on the display device at the same timing (i.e. synchronization with the content displayed) [See rejection of claim 2] as the timing at which the content is displayed on the display device.
Aizawa and Bumgarner are combinable because they are from the same field of digital distribution.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa and Bumgarner as motivation to include insert virtual advertisements as time-based events so as to synchronize the advertisements with video stream. 


Regarding claim 5, Aizawa meets the claim limitations set forth in claim 2.
Aizawa does not disclose explicitly the following claim limitations (emphasis added):
The image processing apparatus according to claim 2, wherein the displayed content changes thereon at predetermined time intervals, and the control unit performs control such that the virtual object to be displayed changes at the predetermined time intervals.
However in the same field of endeavor Bumgarner discloses the deficient claim as follows: 
wherein the displayed content thereon at predetermined time intervals (i.e. start and end of the series of advertisements or time attributes) [Fig. 2-3; para. 0029, 0032, 0041; Fig. 10, 11: Send notifications out when timestamps are reached ‘1004’], and the control unit performs control such that the virtual object to be displayed changes at the predetermined time intervals [Fig. 5A, 5B, 6; para. 0024, 0056, 0189: ‘to insert and display the overlay over the program content on screen 614’; ‘displaying a complete overlay at a time specified by the event’].
Aizawa and Bumgarner are combinable because they are from the same field of digital distribution.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa and Bumgarner as motivation to include insert virtual advertisements as time-based events so as to synchronize the advertisements with video stream. 


Regarding claim 6, Aizawa meets the claim limitations as follows: 
The image processing apparatus according to claim 2, wherein the control unit generates, based on the information, the virtual object that synchronizes with the displayed content [See rejection of claim 2 limitation “the virtual content is displayed in synchronization with the content displayed on the display device”], and disposes the generated virtual object on a predetermined region (i.e. ‘a position of the virtual advertisement of a coordinate (X, Y, Z)’) [Fig. 2: 208’ and ‘203’; Fig. 9B, 9C;  para. 0036-0037, 0050: ‘The position, shape and display content of these virtual advertisements are determined in advance’].


Regarding claim 7, Aizawa meets the claim limitations as follows: 
The image processing apparatus according to claim 2, wherein the control unit performs control such that the virtual object is displayed in synchronization with (i.e. synchronization with the content displayed) [See rejection of claim 2] the displayed content which is within a predetermined range of distance (i.e. ‘a position of the virtual advertisement of a coordinate (X, Y, Z)’) [para. 0036-0037; 0039: ‘The position, shape and display content of these virtual advertisements are determined in advance’; para. 0050: ‘determines whether to validate or invalidate each of the virtual advertisement corresponding to the information … according to the restriction area’] from a region where the virtual object is inserted.


Regarding claim 10, Aizawa and Bumgarner meets the claim limitations as follows: 
The image processing apparatus according to claim 1, wherein the virtual object (i.e. the advertisement: ‘301c’, ‘301a’) is different from the displayed content [Aizawa: Fig. 9B, 9C: virtual advertisement 301c, 301a in sync with the display content (image data); Bumgarner: Fig. 1-12: “advertisement insert” or “overlay”].


Regarding claim 13, Aizawa and Bumgarner meets the claim limitations as follows: 
The image processing apparatus according to claim 1, wherein the displayed content and a content displayed as the virtual object are advertisements (i.e. ‘301c’; ‘301a’) [Aizawa: Fig. 9B, 9C: virtual advertisement 301c, 301a in sync with the display content (image data); Bumgarner: Fig. 1-12: “advertisement insert” or “overlay”].


Regarding claim 14, Aizawa meets the claim limitations as follows: 
The image processing apparatus according to claim 1, wherein the at least one processor or circuit is further configured to function as: a third obtaining unit configured to obtain viewpoint information on a virtual viewpoint (i.e. ‘the virtual camera 107’) [Fig. 1B] of the virtual viewpoint image [Fig. 1-2: Viewpoint Designation Device ‘105’ and Viewpoint Obtaining unit ‘201’; para. 0023-0024, 0033, 0037: ‘to specify a virtual viewpoint related to generation of a virtual image’]; and a determining unit (i.e. ‘208’ and ‘203’) [Fig. 2; para. 0036-0037, 0050] configured to determine a region (i.e. ‘a position of the virtual advertisement of a coordinate (X, Y, Z)’) to insert the virtual object according to the viewpoint information (i.e. ‘according to the restriction area’) [para. 0036-0037; 0039: ‘The position, shape and display content of these virtual advertisements are determined in advance’; para. 0050: ‘determines whether to validate or invalidate each of the virtual advertisement corresponding to the information … according to the restriction area’].


Regarding claim 15, Aizawa meets the claim limitations set forth in claim 1.
Aizawa does not disclose explicitly the following claim limitations (emphasis added):
The image processing apparatus according to claim 1, wherein the information includes contents to be displayed as well as a display order, intervals, and a start time of the contents, and based on the information, the control unit derives a timing at which the displayed content changes.
However in the same field of endeavor Bumgarner discloses the deficient claim as follows: 
wherein the information includes contents to be displayed as well as a display order [Fig. 3, 11], intervals [Fig. 3, 11], and a start time of the contents (i.e. start and end of the series of advertisements or time attributes) [Fig. 2-3; para. 0029, 0032, 0041; Fig. 10, 11: Send notifications out when timestamps are reached ‘1004’], and based on the information, the control unit derives a timing at which the displayed content changes [Fig. 5A, 5B, 6; para. 0024, 0056, 0189: ‘to insert and display the overlay over the program content on screen 614’; ‘displaying a complete overlay at a time specified by the event’].
Aizawa and Bumgarner are combinable because they are from the same field of digital distribution.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa and Bumgarner as motivation to include insert virtual advertisements as time-based events so as to synchronize the advertisements with video stream. 


Regarding claim 16, Aizawa meets the claim limitations as follows: 
The image processing apparatus according to claim 1, wherein the control unit causes the display unit to display the virtual viewpoint image in which the virtual object is displayed in a predetermined region (i.e. ‘a position of the virtual advertisement of a coordinate (X, Y, Z)’) on the virtual viewpoint image [Fig. 2, 5, 9B, 9E; para. 0036-0037; 0039: ‘The position, shape and display content of these virtual advertisements are determined in advance’; para. 0050: ‘determines whether to validate or invalidate each of the virtual advertisement corresponding to the information … according to the restriction area’].



Regarding claim 17, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.

Regarding claim 18, all claim limitations are set forth as claim 1 in the “non-transitory computer readable storage medium” form and rejected as per discussion for claim 1.


Regarding claim 19, Aizawa meets the claim limitations as follows: 
The image processing apparatus according to claim 1, wherein the displayed content is displayed on a display device (i.e. ‘a display unit’) [Fig. 1A, 2; para. 0023-0024, 0028, 0032: ‘The terminal device 106 obtains a virtual viewpoint image … and displays the image on a display unit’], the display device being contained in at least one of the captured images [Fig. 9: examples of a virtual viewpoint image to which a virtual advertisement is inserted in captured images; Fig. 4] and configured to change the displayed content (i.e. virtual advertisement S704) on a time basis (i.e. scene changed S701) [Fig. 7-9].
However in the same field of endeavor Bumgarner discloses the deficient claim as follows: 
configured to change the displayed content on a time basis (i.e. start and end of the series of advertisements or time attributes) [Fig. 2-3; para. 0029, 0032, 0041; Fig. 10, 11: Send notifications out when timestamps are reached ‘1004’; Fig. 5A, 5B, 6; para. 0024, 0056, 0189: ‘to insert and display the overlay over the program content on screen 614’; ‘displaying a complete overlay at a time specified by the event’].
Aizawa and Bumgarner are combinable because they are from the same field of digital distribution.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa and Bumgarner as motivation to include insert virtual advertisements as time-based events so as to synchronize the advertisements with video stream. 


Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (“Aizawa”) [U.S Patent Application Pub. 2018/0288394 A1] in view of Bumgarner et al. (“Bumgarner”) [US 2020/0128292 A1] further in view of Anabuki et al. (“Anabuki”) [US 2002/0057280 A1]

Regarding claim 11, Aizawa meets the claim limitations set forth in claim 1.  
Aizawa does not disclose explicitly the following claim limitations:
The image processing apparatus according to claim 1, wherein the at least one processor or circuit is further configured to function as: a third obtaining unit configured to obtain illuminance of the displayed content and illuminance of the virtual object, and the control unit controls the illuminance of the virtual object based on the illuminance of the displayed content and the illuminance of the virtual object.
However in the same field of endeavor Anabuki discloses the deficient claim as follows: 
further configured to function as: a third obtaining unit [Fig. 1: Display Setting ‘106’; para. 0024: ‘adjusts the display colors … of the virtual object image and the lighting settings’] configured to obtain illuminance (i.e. the lighting settings) of the displayed content and illuminance (i.e. ‘colors of the virtual object image’) of the virtual object, and the control unit controls the illuminance of the virtual object [Fig. 3; para. 0024: ‘adjusts the display colors] based on the illuminance of the displayed content being on the display dvice and the illuminance of the virtual object.
Aizawa, Bumgarner and Anabuki are combinable because they are from the same field of mixed reality presentation.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Aizawa, Bumgarner and Anabuki as motivation to include insert virtual advertisements as time-based events so as to adjust light intensity of virtual objects so as to overcome the problem of visual disharmony [para. 0010].



Allowable Subject Matter

Regarding claim 8, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488